DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teachd as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 33, 34,36, 37, 40-42, 44-46, and 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg (U.S. Pat. No. 2,720,478) in view of Pervan et al. (WO 2011/129755 hereinafter “Pervan ‘755”) and Bundo et al. (US 2003/0099828).
Regarding claim 33, Hogg teaches a method of producing a veneered element with a protective layer (column 4, lines 21-28; column 7, lines 1-16), the method comprising:
providing a substrate (column 4, lines 21-35; FIGS. 1-3), 
applying a sub-layer on a surface of the substrate (column 4, lines 21-35), 
applying a wood veneer layer on the sub-layer (column 4, lines 21-35),
applying a protective layer comprising a thermoplastic material (polyvinyl butyral as thermoplastic, column 9, lines 11-16; polyester base agents, column 9, line 67) the wood veneer layer, and
applying pressure to the wood veneer layer and/or the substrate, such that at least a portion of the sub-layer permeates through the wood veneer layer (column 4, lines 29-35 and 39-44; column 4, lines 63-67).
Hogg does not expressly teach that the protective layer is transparent and also incudes wear resistant particles. However, Pervan ‘755 in the same field of manufacturing wood panels, teaches an outer layer having thermoplastic material and wear resistant particles to obtain a transparent wear resistant layer (p. 8, lines 17-23; p. 9, lines 15-19). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the polyester thermoplastic material of Hogg with wear resistant particles in order to obtain a product with improved abrasion resistance as desired by Pervan‘755 (p. 9, lines 13-14). Furthermore, it would have been obvious to one of ordinary skill in the art to utilize the protective layer of Pervan comprising thermoplastics, such as PVC, PET or PS, in the invention of Hogg, since such would be expected to provide wear resistance protection for wood panels as taught by Pervan (page 9, lines 15-19).
Column 5, lines 4-9 of Hogg recites, “If only the plywood panes are manufactured the process of manufacturing them is now complete so that they can be shipped to the producer of furniture or other objects.” Thus, Hogg contemplates not removing the panels during Applicant’s claimed method of manufacture. Examiner also notes that any amount of time spent with the protective layer attached to the veneered element is also a moment where the protective layer is not removed from the veneered element, thereby disclosing Applicant’s claimed invention. Also, Pervan appears to teach finished products in which the protective layer is not removed, as required by the claims.
Furthermore, Bundo teaches not removing the protective layer from the veneered element ([0154]-[0164]). The references are analogous in the field of producing and surface treating multilayer materials. It would have been obvious to one of ordinary skill in the art at the time of filing the application to not remove the protective layer from the veneered element in order to obtain weather and chemical resistance as desired by Bundo ([0164]).
Regarding claim 34, Hogg teaches wherein the thermoplastic material comprises polyester (note that polyester may be either thermosetting or thermoplastic, column 9, lines 64-68), and Pervan teaches the use of PVC, PET or PS (page 9, line 17-19).
Regarding claim 36, as applied to claim 33 above, Hogg shows the claimed method, but does not expressly teach wherein applying the protective layer comprises applying the thermoplastic material in powder form on the wood veneer layer. However, Pervan ‘755 teaches wherein applying the protective layer comprises applying the thermoplastic material in powder form on the wood veneer layer (p. 8, lines 17-23; p. 9, lines 15-19). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to apply the protective layer as a powder in order to obtain abrasion surface resistance as desired by Pervan ‘755).
Regarding claim 37, Hogg teaches wherein the sub-layer further comprises pigments (column 7, line 10).
Regarding claim 40, Hogg teaches controlling a design of the wood veneer layer by controlling permeation of the sub-layer through the wood veneer layer (column 4, lines 39-44).
Regarding claim 41, Hogg teaches wherein controlling permeation of the sub- layer through the wood veneer layer comprises controlling a fluid pressure of the sub-layer (column 4, lines 39-44).
Regarding claim 42, Hogg teaches wherein controlling the fluid pressure of the sub-layer when applying pressure includes adjusting the pressure applied to the wood veneer layer and/or the substrate (column 4, lines 39-44). 
Regarding claim 44, Hogg teaches wherein said at least a portion of the sub-layer permeates through pores of the wood veneer layer (column 4, lines 39-44).
Regarding claim 45, Hogg teaches wherein said at least a portion of the sub-layer permeates through cracks and/or holes of the wood veneer layer (column 10, lines 4--7).
Regarding claim 46, Hogg teaches wherein the binder is a thermosetting binder or a thermoplastic binder (urea formaldehyde is by definition a thermosetting adhesive, column 7, lines 1-2 and 32). 
Regarding claim 52, Hogg teaches a method of producing a veneered element with a protective layer (column 4, lines 21-28), comprising 
providing a substrate (column 4, lines 21-35; FIGS. 1-3), 
applying a sub-layer on a surface of the substrate (column 4, lines 21-35),
applying a wood veneer layer on the sub-layer (column 4, lines 21-35), 
applying a protective layer only on the top surface of the wood veneer layer (disclosing that the protective layer may only be present on the top surface of the wood veneer layer, column 3, line 72 – column 4, line 5; column 4, lines 21-28; column 7, lines 1-16), and 
applying pressure to the wood veneer layer and/or the substrate, such that at least a portion of the sub-layer permeates through the wood veneer layer (column 4, lines 29-35 and 39-44; column 4, lines 63-67),
wherein the method further comprises not removing the protective layer from the veneered element. Column 5, lines 4-9 of Hogg recites, “If only the plywood panes are manufactured the process of manufacturing them is now complete so that they can be shipped to the producer of furniture or other objects.” Thus, Hogg contemplates not removing the panels during Applicant’s claimed method of manufacture. Examiner also notes that any amount of time spent with the protective layer attached to the veneered element is also a moment where the protective layer is not removed from the veneered element, thereby disclosing Applicant’s claimed invention. 
Hogg does not expressly teach not removing the protective layer from the veneered element. Bundo teaches not removing the protective layer from the veneered element ([0154]-[0164]). The references are analogous in the field of producing and surface treating multilayer materials. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to not remove the protective layer from the veneered element in order to obtain weather and chemical resistance as desired by Bundo ([0164]). Also, Pervan appears to teach finished products in which the protective layer is not removed, as required by the claims. It would have been obvious to one of ordinary skill in the art to utilize the protective layer of Pervan in the invention of Hogg, since such would be expected to provide wear resistance protection for wood panels as taught by Pervan (page 9, lines 15-19).
Regarding claim 53, Hogg teaches wherein a portion of the sub-layer partially permeates through the wood veneer (column 4, lines 29-35 and 39-44; column 4, lines 63-67).
Regarding claim 54, Pervan teaches that aluminum oxide can be used in the protective layer ([0010]; claim 9). The references are analogous in the field of producing veneered panels. Therefore, one of ordinary skill in the art would have appreciated that aluminum oxide could be used in the protective layer of the veneered panel in order to improve surface wear resistance as desired by Pervan ([0010]).
Claim(s) 47, 48, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg (U.S. Pat. No. 2,720,478) in view of Pervan et al. (WO 2011/129755).
Regarding claim 47, Hogg teaches a veneered element, comprising 
a substrate (column 4, lines 21-35; FIGS. 1-3), 
a sub-layer arranged on the substrate (column 4, lines 21-35) 
a wood veneer layer arranged on the sub-layer (column 4, lines 21-35), 
a protective layer comprising a thermoplastic material (polyvinyl butyral as thermoplastic, column 9, lines 11-16; polyester base agents, column 9, line 67) and on the wood veneer layer (advantages of plastic panels as part of the veneered element combination, column 10, lines 29-32; column 4, lines 21-28; column 7, lines 1-16), 
wherein at least a portion of the sub-layer is permeated through the wood veneer layer such that at least a portion of the sub-layer is visible at the surface of the wood veneer layer facing away from the substrate (column 4, lines 29-35 and 39-44; column 4, lines 63-67).
wherein the protective layer is only present on the top surface of the wood veneer layer (disclosing that the protective layer may only be present on the top surface of the wood veneer layer, column 3, line 72 – column 4, line 5).
Hogg does not expressly teach that the protective layer is transparent and also includes wear resistant particles. However, Pervan ‘755 teaches an outer layer having thermoplastic material and wear resistant particles to obtain a transparent wear resistant layer (p. 8, lines 17-23; p. 9, lines 15-19). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the polyester thermoplastic material of Hogg with wear resistant particles in order to obtain a product with improved abrasion resistance as desired by Pervan ‘755 (p. 9, lines 13-14). Furthermore, it would have been obvious to one of ordinary skill in the art to utilize the protective layer of Pervan comprising thermoplastics, such as PVC, PET or PS, in the invention of Hogg, since such would be expected to provide wear resistance protection for wood panels as taught by Pervan (page 9, lines 15-19).
Regarding claim 48, Hogg teaches wherein the thermoplastic material comprises polyester (note that polyester may be either thermosetting or thermoplastic, column 9, lines 64-68), and Pervan teaches the use of PVC, PET or PS (page 9, line 17-19).
Regarding claim 50, Hogg teaches wherein said at least a portion of the sub-layer is permeated through pores of the wood veneer layer (column 4, lines 39-44).

Claims 49 and 51 is/are rejected under 35 U.S.C. as being unpatentable over Hogg and Pervan et al. (WO 2011/129755) as applied to claim 47 above, and in further view of Pervan et al. (US 2010/0300030 hereinafter “Pervan ‘030”).
Regarding claim 49, the references as combined do not expressly teach wherein the protective layer comprises at least one thermoplastic foil as Examiner interprets the foil to have the structure of, for example, a continuous web or sheet. However, Pervan ‘030 teaches using a printed foil combined with additional wear resistant particles that melts into the top layer during the pressing operation ([0279]-[0280]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a printed foil in order to increase wear resistance, thereby extending the usable life of the veneered element as desired by Pervan ‘030 ([0278]).
Regarding claim 51, Hogg teaches the claimed method (and notwithstanding that Hogg teaches embossed designs (column 2, lines 61-64)), but does not expressly teach wherein the wood veneer layer comprises embossed portions, wherein a portion of the sub-layer is more compressed under an embossed portion than under a non-embossed surface portion. Pervan ‘030 teaches wherein the wood veneer layer comprises embossed portions, wherein a portion of the sub-layer is more compressed under an embossed portion than under a non-embossed surface portion (The embossing process supports penetration of the resin material into the veneer, thereby creating a thinner, more compressed sub-layer as compared with a non-embossed surface portion, [0275]-[0277]). The references are analogous in the field of producing veneered panels. Therefore, one of ordinary skill in the art would have appreciated that embossed portions of Hogg would be more compressed than non-embossed portions of a veneer panel as evidenced by Pervan.

Claims 35, 38, 39, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg in view Bundo and Pervan ‘755 as applied to claim 33 above, and in further view of Pervan ‘030 et al.
Regarding claim 35, as applied to claim 33, Hogg shows the claimed method, but does not expressly teach wherein the protective layer comprises at least one thermoplastic foil as Examiner interprets the foil to have the structure of, for example, a continuous web or sheet. However, Pervan ‘030 teaches using a printed foil combined with additional wear resistant particles that melts into the top layer during the pressing operation ([0279]-[0280]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a printed foil in order to increase wear resistance, thereby extending the usable life of the veneered element as desired by Pervan ‘030 ([0278]).
Regarding claim 38, as applied to claim 33 above, Hogg shows the claimed method, but does not expressly teach wherein the substrate is a wood-based board. However, Pervan ‘030 teaches wherein the substrate is a wood-based board ([0057]-[0058]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a wood-based substrate board as one of many materials that may be used as desired in Pervan ([0051]).
Regarding claim 39, as applied to claim 33 above, Hogg shows the claimed method, but does not expressly teach wherein the substrate is a thermoplastic board. However, Pervan ‘030 teaches wherein the substrate is a thermoplastic board ([0057]-[0058]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a thermoplastic substrate board as one of many materials that may be used as desired in Pervan ([0057]).
Regarding claim 43, as applied to claim 33 above, Hogg shows the claimed method, but does not teach wherein the gas pressure in the sub-layer is adjusted and the adjustment is accomplished by generating the gas pressure which further comprises including chemical and/or physical blowing agents in the sub-layer. However, Pervan ‘030 teaches wherein the gas pressure in the sub-layer is adjusted and the adjustment is accomplished by generating the gas pressure which further comprises including chemical and/or physical blowing agents in the sub-layer (generation of gas constitutes an adjustment to the gas pressure [0272]). The references as combined as analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with chemical and/or physical blowing agents in the sub-layer in order to decrease the density and/or to increase the thickness of the board after pressing to make decorative effects as desired by Pervan ‘030 ([0272]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 33-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Pervan ‘755 is now cited for the limitations wherein the protective layer is transparent and contains wear-resistant particles as noted above.
Regarding claim 52, Applicant contends on page 10 of the remarks that the limitation wherein the method further comprises not removing the protective layer from the veneered element is distinguishable over Hogg. Column 5, lines 4-9 of Hogg recites, “If only the plywood panes are manufactured the process of manufacturing them is now complete so that they can be shipped to the producer of furniture or other objects.” Thus, Hogg contemplates not removing the panels during Applicant’s claimed method of manufacture. Examiner also notes that any amount of time spent with the protective layer attached to the veneered element is also a moment where the protective layer is not removed from the veneered element, thereby disclosing Applicant’s claimed invention.
Regarding claim 33, Applicant’s contends on page 10 of the remarks that Hogg fails to teach “not removing its protective layer.” As noted above, read in the narrowest sense, Hogg at very least states that the protective layer is not removed during this phase of manufacturing the veneered element as noted above. 
Nevertheless, paragraph [0154] of Bunda was cited for the express teaching of not removing a protective layer:

    PNG
    media_image1.png
    173
    586
    media_image1.png
    Greyscale


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner, Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745